DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific active agent as tacrolimus) in the reply filed on September 27, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-29 were originally filed on April 29, 2019. 
The amendment received on January 27, 2020, canceled claims 4-14; and amended claims 3, 15, 17-18, 20-21, and 28-29.  The amendment received on April 15, 2021, canceled claims 1-3 and 5-29; and added new claims 30-49. 
Claims 30-49 are currently pending and claims 30-32 and 34-49 are under consideration as claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021.

Priority
The present application is a divisional of US Non-Provisional Application No. 14/884,115 filed October 15, 2015, now US Patent No. 10,322,163, which is a continuation of US Non-Provisional Application No. 14/103,686 filed December 11, 2013, now US Patent No. 9,187,551, which is a divisional application to US Non-Provisional Application No. 13/367,237 filed February 6, 2012, now abandoned, which claims priority under 119(e) to US Provisional 
Please note that the instantly claimed subject matter is not supported by the provisional priority documents.  However, support for the instantly claimed subject matter can be found in the ‘237 application.  Thus, the priority date of the instantly claimed invention is February 6, 2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021, is being considered by the Examiner.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 40 as open-ended requiring at least 95% identity to the amino acid positions 25-267 of SEQ ID NO: 1 with any N-/C-terminal additions.  It is further noted that at least 95% identity to the amino acid positions 25-267 of SEQ ID NO: 1 corresponds to up to 12 different amino acid residues that have been modified, substituted, deleted and/or added.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 30-32, 34-42, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigalov US Publication No. 2011/0256224 A1 published on October 20, 2011 (effective filing date of 10/9/09) in view of Bisgaier et al., US Publication No. 2008/0293633 A1 published on November 27, 2008 (cited in the IDS received on 9/27/21), alone or as evidenced by Surapaneni et al., ISRN Pharmacol. 2012:15 pages (2012), and UniProt Database, Accession No. P02647, 20 pages (1986).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 30-32 and 34-36, with respect to a population of lipoprotein complexes, each comprising (i) a lipid fraction, (ii) an apolipoprotein fraction comprising an Apolipoprotein A-I (ApoA-I) and (iii) a hydrophobic, lipophilic, or apolar active agent as recited in instant claim 30; with respect to where the active agent is hydrophobic as recited in instant claim 31; with respect to where the active agent is lipophilic as recited in instant claim 32; with respect to where the active agent comprises a drug as recited in instant claim 34; with respect to where the active agent comprises an anti-neoplastic agent as recited in instant claim 35; and with respect to where the active agent comprises paclitaxel as recited in instant claim 36:
	Sigalov teaches a synthetic nanoparticle comprising at least one modified apolipoprotein, at least one lipid, and at least one therapeutic agent (See Sigalov specification, paragraph [0012], [0013]; [0064]).  Figures 1, 2A, and 2B depict schematic representations of the synthetic nanoparticle where the lipid fraction comprises unesterified cholesterol and phospholipid bilayers and the therapeutic agent can be either attached to the surface of the nanoparticle or encapsulated within the nanoparticle (See Sigalov specification, paragraph [0013], [0019]-[0021]; Figures 1, 2A and 2B) thereby constituting the lipid fraction as recited in 
In Example 2, Sigalov teaches the preparation of spherical lipoprotein Apolipoprotein A-1 complexes with paclitaxel (See Sigalov specification, paragraph [0098]).  By teaching that there are lipoprotein complexes prepared, it would necessarily follow that Sigalov teaches a population (i.e., interpreted as more than one lipoprotein complex) of lipoprotein complexes as recited in instant claim 30.  Moreover, lipid fraction contained a mixture of egg yolk phosphatidylcholine (PC), cholesterol and cholesteryl oleate (See Sigalov specification, paragraph [0098]) thereby constituting a lipid fraction of claim 30.  Sigalov teaches that the obtained particles are purified and characterized using a variety of known methods such as gel permeation chromatography (See Sigalov specification, paragraph [0062], [0098]).  The lipoprotein complexes of Example 2 are encompassed by instant claim 30.  


	Sigalov teaches the preparation of spherical lipoprotein Apolipoprotein A-1 complexes with paclitaxel (See Sigalov specification, paragraph [0098]).  By teaching that there are lipoprotein complexes prepared, it would necessarily follow that Sigalov teaches a population (i.e., interpreted as more than one lipoprotein complex) of lipoprotein complexes as recited in instant claim 30.  Moreover, lipid fraction contained a mixture of egg yolk phosphatidylcholine (PC), cholesterol and cholesteryl oleate (See Sigalov specification, paragraph [0098]) thereby constituting a lipid fraction of claim 30.  Sigalov teaches that the lipoprotein complexes can be prepared employing other methods well-known in the art (See Sigalov specification, paragraph [0098]).  The obtained particles are purified and characterized using a variety of known methods such as gel permeation chromatography (See Sigalov specification, paragraph [0062], [0098]).  The lipoprotein complexes of Example 2 are encompassed by instant claim 30.  
	However, Sigalov does not specify the purity and/or homogeneity of the lipoprotein complexes of Example 2.  
	MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, Sigalov teaches lipoprotein complexes comprising the required structural limitations of a lipid fraction, an ApoA-I fraction, and a hydrophobic/lipophilic active agent (See Sigalov specification, paragraph [0098]).  Moreover, Sigalov prepares these lipoprotein complexes (See Sigalov specification, paragraph 
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ lipoprotein complexes differs, and if so to what extent, from the lipoprotein complexes disclosed in Sigalov, in particular, in terms of the homogeneity of Sigalov’s lipoprotein complexes.  The cited art taken as a whole demonstrates a reasonable expectation that the lipoprotein complexes of Sigalov is either identical or sufficiently similar to the claimed lipoprotein complexes that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty or non-obviousness by objective evidence is shifted to the Applicants.
	Merely because a property and/or function (i.e., homogeneity) of lipoprotein complexes is not expressly disclosed in a reference does not make the known formulation patentable.  The new lipoprotein complexes possess inherent properties and/or functions which might not be displayed in the tests used in Sigalov. Accordingly, the teachings of Sigalov is a sufficient basis that the lipoprotein complexes exhibit a homogeneity of at least 95% or 97%.  Thus, the claimed lipoprotein complexes would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole is at least prima facie obvious, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
	Additionally and/or alternatively, Bisgaier et al. teaches pharmaceutical formulations comprising ApoA-1 Milano: phospholipid complex (See Bisgaier specification, paragraph [0008], [0019], [0096]).  Efficacy can be enhanced by the complexing of lipids to ApoA-I Milano (See Bisgaier specification, paragraph [0096]).  Typically, the lipid is mixed with the ApoA-I prior to administration (See Bisgaier specification, paragraph [0096]).  ApoA-I Milano and lipids can be mixed in an aqueous solution in appropriate ratios and can be complexed by methods known in the art including freeze-drying, detergent solubilization followed by dialysis, microfluidization, sonication, and homogenization (See Bisgaier specification, paragraph [0096]).  Complex efficiency can be optimized, for example, by varying pressure, ultrasonic frequency, or detergent 
	
	For claims 38-40, with respect to where the ApoA-1 is a human ApoA-1 protein as recited in instant claim 38; with respect to where the ApoA-1 is a recombinant ApoA-1 as recited in instant claim 39; and with respect to where the ApoA-1 has at least 95% identity to a protein corresponding to amino acids 25 to 267 of SEQ ID NO: 1 as recited in instant claim 40:
	Sigalov teaches a synthetic nanoparticle comprising at least one modified apolipoprotein, at least one lipid, and at least one therapeutic agent (See Sigalov specification, paragraph [0012], [0013]).  The modified apolipoprotein includes a modified ApoA-1(See Sigalov specification, paragraph [0012]-[0013], [0043]).  Sigalov also teaches that the terms, ApoA-1 or Apolipoprotein A-1, refer to the naturally occurring human protein where the amino acid sequence is depicted in UniProt Accession No. P02647 (See Sigalov specification, 
	Sigalov also teaches that a recombinant protein describes the protein obtained from bacterial or other sources using the recombinant DNA technology (See Sigalov specification, paragraph [0033]).  Furthermore, a suffix or a prefix indicating the species from which the protein is derived is added to the protein’s name when a non-human protein such a non-human ApoA-1 or ApoA-II is described (See Sigalov specification, paragraph [0033]).  As such, the teachings of Sigalov also satisfy the claim limitation as recited in instant claim 39.
	However, Sigalov teaches that the lipoprotein complexes contain at least one modified ApoA-1 and/or ApoA-II because the modified ApoA-I keeps the structural integrity of the nanoparticles and also targets the nanoparticles to sites of interest such as tumor sites (See Sigalov specification, paragraph [0048]).  For example, one of the three methionine residues within ApoA-I can be oxidized thereby resulting in methionine sulfoxide (See Sigalov specification, paragraph [0049]-[0051]).  As discussed in the “Sequence Interpretation” section above, the scope of claim 40 encompasses amino acid sequences that have up to 12 modifications from instant SEQ ID NO: 1 (i.e., human ApoA-1).  As such, modifying one or more methionine residues in ApoA-I constitutes an amino acid sequence that is at least 95% identical to the amino acid positions 25-267 of instant SEQ ID NO: 1 as recited in instant claim 40.  

	For claims 41-42, with respect to where the lipid fraction comprises neutral lipids as recited in instant claim 41; and with respect to where the neutral lipids comprise sphingomyelin as recited in instant claim 42:
	Sigalov teaches that the lipid fraction of the nanoparticle may include a phospholipid or a sphingolipid (See Sigalov specification, paragraph [0013]).  Moreover, the phospholipid may 

	For claim 49, with respect to a pharmaceutical composition comprising the population of lipoprotein complexes of claim 30 and one or more pharmaceutically acceptable carriers, diluents and/or excipients: 
	Sigalov teaches in Example 3 that the LpA-I-PTX (i.e., lipoprotein:ApoA-I:paclitaxel) complexes were administered to mice intraperitoneally in 1.5 ml of PBS (i.e., a pharmaceutically acceptable carrier, diluent and/or excipient).  Therefore, the teachings of Sigalov satisfy the claim limitation as recited in instant claim 49. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sigalov does not expressly teach a population of lipoprotein complexes that are at least 95% homogenous as recited in instant claim 30, or at least 97% homogenous as recited in instant claim 37.  However, in addition to the discussion above, the teachings of Bisgaier et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	 With respect to a population of lipoprotein complexes that are at least 95% homogenous as recited in instant claim 30, or at least 97% homogenous as recited in instant claim 37, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sigalov and utilize a population of lipoprotein complexes comprising a lipid fraction, a modified ApoA-1, and paclitaxel as a hydrophobic and lipophilic active agent where these lipoprotein complexes are prepared and purified to result in a homogeneity of greater than 70% as measured by a single peak in gel permeation chromatography in order to treat cancer in a subject in need thereof.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because lipoprotein complexes were known to be prepared via homogenization thereby resulting in complexes with a purity of greater than 70% and about less than 2% any one impurity as measured by gel permeation chromatography as taught by Bisgaier et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the lipoprotein complexes comprising a lipid fraction, an ApoA-I fraction, and paclitaxel of Sigalov were used for treating cancer and was prepared and purified by known methods where the lipoprotein complexes are characterized by known methods including gel permeation chromatography and therefore preparing the lipoprotein complexes by utilizing homogenization thereby resulting in complexes that are greater than 70% pure and have about less than 2% any one impurity as measured by gel permeation chromatography would support the treatment of cancer by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed homogeneity amount would have been obvious to one of ordinary skill in the art since the claimed range (i.e., at least 95% as recited in claim 30; and at least 97% as recited in claim 37) overlaps with the prior art purity amount of the lipoprotein complexes (i.e., at least 70%).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 30 and 43-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigalov US Publication No. 2011/0256224 A1 published on October 20, 2011 (effective filing date of 10/9/09) in view of Bisgaier et al., US Publication No. 2008/0293633 A1 published on November 27, 2008 (cited in the IDS received on 9/27/21), alone or as evidenced by Surapaneni et al., ISRN Pharmacol. 2012:15 pages (2012), and UniProt Database, Accession No. P02647, 20 pages (1986), as applied to claim 30 above, and further in view of Dasseux .
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Please see discussion of Sigalov and Bisgaier et al. above with respect to claim 30.

For claims 43-44, with respect to where the lipid fraction comprise negatively charged lipids as recited in instant claim 43; and with respect to where the negatively charged lipids comprise DPPG as recited in instant claim 44: 
Sigalov teaches that the lipid fraction of the nanoparticle may include a phospholipid or a sphingolipid (See Sigalov specification, paragraph [0013]).  Moreover, the phospholipid may include sphingomyelin (SM) (See Sigalov specification, paragraph [0013]).  Sigalov also teaches that the lipids of the complexes include charged lipids (See Sigalov specification, paragraph [0013]-[0014]).
However, Sigalov does not expressly teach that the charged lipid is negatively charged or DPPG.  
Dasseux teaches charged lipoprotein complexes, compositions comprising the complexes and a method of making the complexes (See Dasseux Specification, paragraph [0047]).  The complexes are generally lipoproteins that comprise two fractions: namely, an apolipoprotein fraction and a lipid fraction, and that include as a key ingredient a specified amount of a charged phospholipid (See Dasseux Specification, paragraph [0047], [0077]).  Dasseux teaches that the lipid fraction generally comprises one or more neutral phospholipids and the charged phospholipid (See Dasseux Specification, paragraph [0049]) where the neutral phospholipid can be lecithin (i.e., phosphatidylcholine such as DMPC), and/or sphingomyelin (See Dasseux Specification, paragraph [0050], [0077], [0083]).
Dasseux also teaches that the inclusion of negatively charged phospholipids in the complexes will provide the complexes with greater stability (in solution) and longer product 
Furthermore, Dasseux teaches that the negatively charged phospholipid comprises one or more of phosphatidylinositol, phosphatidylserine, phosphatidylglycerol and/or phosphatidic acid (See Dasseux Specification, paragraph [0047], [0085]).  Moreover, Dasseux teaches that the identities of the acyl chains can be selectively varied where both acyl chains on the negatively charged phospholipids are identical (See Dasseux Specification, paragraph [0086]).  In specific embodiments, the charged phospholipid(s) all have C16:0 or C16:1 acyl chains or the acyl chains correspond to the acyl chain of palmitic acid (See Dasseux Specification, paragraph [0086]) where DPPG is exemplified in Example 1 (See Dasseux Specification, paragraph [0167]).  As such, the teachings of Dasseux suggests that the lipoprotein complexes should comprise a negatively charged phospholipid such as DPPG as recited in instant claims 43-44. 

For claims 45-46, with respect to where the lipid fraction comprises 95-99 wt% neutral phospholipid and 1-5 wt% negatively charged phospholipid as recited in instant claim 45; and with respect to where the lipid fraction comprises 97 wt% neutral phospholipid and 3 wt% negatively charged phospholipid as recited in instant claim 46:
In Example 2, Sigalov teaches that the ratio of lipid components used in the lipid fraction is 3.8:1:88.5, egg yolk phosphatidylcholine, cholesterol, and cholesteryl oleate (See Sigalov specification, paragraph [0098]).  
However, Sigalov does not teach wt % of the lipid components. 
Dasseux teaches that the total amount of charged phospholipid comprising the lipid fraction of the complexes can vary, but typically ranges from about 0.2 to 10 wt % (See Dasseux 

For claims 47-48, with respect to where the population has an Apo fraction to phospholipid fraction ratio ranging from 1:2 to about 1:3 by weight as recited in instant claim 47; and with respect to where the population has an Apo fraction to phospholipid fraction ratio of 1:2.7 by weight as recited in instant claim 48:
 Sigalov teaches in some embodiments that the lipoprotein complexes have a molar ratio of modified Apo and phospholipid of 1:50 to 1:250 (See Sigalov specification, paragraph [0071]).  
However, Sigalov does not teach the ratio of the Apo to phospholipid being 1:2 to about 1:3 or 1:2.7.  
Dasseux teaches that the lipid to apolipoprotein molar ratio of the charged lipoprotein complexes can also vary, but in some embodiments, the molar ratio ranges from about 2:1 to about 200:1 (See Dasseux Specification, paragraph [0058]) thereby overlapping with the molar ratio taught by Sigalov.  Dasseux further teaches that a skilled artisan will recognize that the molar ratio of the lipid fraction to the apolipoprotein fraction of the charged lipoprotein complexes can vary, and will depend upon other factors including the identities of the 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Sigalov does not expressly teach that the lipid fraction comprises negatively charged lipids as recited in claim 43, and does not expressly teach where the negatively charged lipids comprise DPPG as recited in claim 44.  However, the teachings of Dasseux cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Sigalov does not expressly teach that the lipid fraction comprises 95-99 wt% neutral phospholipid and 1-5 wt% negatively charged lipids as recited in claim 45, and that the lipid fraction comprises 97 wt% neutral phospholipid and 3 wt% negatively charged lipids as recited in claim 46.  However, the teachings of Dasseux cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) KSR.  Additionally, the wt% of the lipid components taught by Dasseux lies within the claimed wt amounts as recited in instant claim 45 and is close to the wt amounts as recited in instant claim 46.
Sigalov does not expressly teach that the population has an Apo fraction to phospholipid fraction ratio ranging from 1.2 to about 1.3 by weight as recited in claim 47, and that the population has an Apo fraction to phospholipid fraction ratio of 1:2.7 by weight as recited in claim 48.  However, the teachings of Dasseux cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.  Additionally, the wt% of the lipid components taught by Dasseux lies within the claimed wt amounts as recited in instant claim 45 and is close to the wt amounts as recited in instant claim 46.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the lipid fraction comprises negatively charged lipids as recited in claim 43, and does not expressly teach where the negatively charged lipids comprise DPPG as recited in claim 44, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sigalov and include negatively charged lipids such as DPPG in the lipid fraction in order to increase the stability and improving product shelf-life of the lipoprotein complexes when compared to conventional complexes.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because lipoprotein complexes comprising a lipid and ApoA-I component wherein the lipid component comprises negatively charged lipids such as DPPG were known to increase stability KSR.  

With respect to where the lipid fraction comprises 95-99 wt% neutral phospholipid and 1-5 wt% negatively charged lipids as recited in claim 45, and that the lipid fraction comprises 97 wt% neutral phospholipid and 3 wt% negatively charged lipids as recited in claim 46, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sigalov and include negatively charged lipids such as DPPG in combination with neutral lipids in the lipid fraction where the amount of neutral lipid is 98 wt% and the amount of DPPG is 2 wt% in order to increase the stability and improving product shelf-life of the lipoprotein complexes when compared to conventional complexes.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because lipoprotein complexes comprising a lipid and ApoA-I component wherein the lipid component comprises negatively charged lipids such as DPPG in an amount ranging from about 0.2 to 10 KSR.  
Additionally, for claim 45, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed wt% of neutral and negatively charged lipids in the lipid fraction would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 95-99 wt% neutral lipid and 1-5 wt% negatively charged lipid as recited in claim 45) overlaps with the prior art wt% of lipids (i.e., 0.2 wt% to 10 wt% of negatively charged lipid corresponds to 90 wt% to 99.8 wt% with a specific embodiment of 98 wt% sphingomyelin and 2 wt% DPPG).
Furthermore, for claim 46, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed wt% of neutral lipid (97 wt%) and negatively charged lipid (3 wt%) would have been suggested to one skilled in the art given that the prior art teaches 0.2 wt% to 10 wt% of negatively charged lipid corresponds to 90 wt% to 99.8 wt% with a specific embodiment of 98 wt% sphingomyelin and 2 wt% DPPG.

With respect to where the population has an Apo fraction to phospholipid fraction ratio ranging from 1.2 to about 1.3 by weight as recited in claim 47, and that the population has an Apo fraction to phospholipid fraction ratio of 1:2.7 by weight as recited in claim 48, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sigalov and utilize a ratio of ApoA-I fraction to phospholipid of 1:2 by weight where the phospholipid fraction contains 65 wt% neutral lipid and 2 wt% negatively KSR.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed wt ratio of ApoA-I to phospholipids would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 1:2 to about 1:3 as recited in claim 47) overlaps with the prior art wt ratio (i.e., a specific embodiment of 1:2).
Furthermore, for claim 48, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed wt ratio of ApoA-I to phospholipid (1:2.7) would have been suggested to one skilled in the art given that the prior art teaches a specific embodiment of 1:2.

Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654